Citation Nr: 1543727	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-12 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to death pension benefits based on income.

(The issues of entitlement to accrued benefits and service connection for cause of death, to include as due to herbicide exposure, are the subject of a separate decision).


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He died in September 2012.  The Appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.

While entitlement to death pension benefits based on income was not specifically listed as an issue on the December 2013 rating decision, the Board finds that the PMC effectively adjudicated the claim for accrued benefits in the December 2013 rating decision and associated notification letter.  In that regard, a January 2014 notification letter informed the Appellant that "[t]he evidence shows your income of $17,893.00 effective October 1, 2012 exceeds the maximum annual death pension limit set by law."  This language is sufficient to place the Appellant on notice that death pension benefits were being denied.  In light of this, the Board finds that the Appellant's claim for death pension benefits was implicitly denied in the December 2013 rating decision and January 2014 notification letter.


FINDING OF FACT

The appellant's countable income exceeds the allowable VA income limit for entitlement to death pension benefits.






CONCLUSION OF LAW

The criteria for an award of VA death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 5103A (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002) (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (noting that VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).

In a September 2013 letter, the Appellant was formally provided with notice of the evidence necessary to substantiate the claim, the types of evidence that VA will seek to obtain, and types of evidence that the claimant is expected to provide.  This notice was timely, as it was provided prior to the PMC December 2013 adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 444 F.3d 1327 (2006).  Additional notice was provided to the Appellant in the April 2014 statement of the case.  Adequate notice, followed by process, was provided.  The Board is satisfied that the PMC has complied with all applicable notice requirements of the VCAA and its implementing regulations.  Any error of notice was harmless because the Appellant has had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Further, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues has been obtained.  VA has obtained the Appellant's relevant financial information and she has declined the opportunity to testify at a Board hearing.  Further, the Appellant has not identified any additional evidence VA should seek to obtain on her behalf, nor does the record reasonably identify any such evidence.  Thus, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

II.  Legal Criteria

Death pension is a monthly benefit, payable by VA, to a surviving spouse, and/or child(ren), of a Veteran.  Specifically, the law provides that the Secretary shall pay to the surviving spouse of each Veteran, who served for ninety (90) days or more during a period of war or who at the time of death was receiving or entitled to receive compensation or retirement pay for a service-connected disability, pension at the rate prescribed by law and reduced by the surviving spouse's annual income. 38 U.S.C.A. §§ 1521(j), 1541(a) (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23 (2015).  Thus, death pension benefits are based on income.  

Payments of these pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2015).  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2014); see also 38 C.F.R. § 3.271(a) (2015).  Social Security benefits, annuities, life pensions, and interest and dividends are not specifically excluded under 38 C.F.R. § 3.272 (2015). Such income is therefore included as countable income. 

VA excludes unreimbursed medical expenses paid by a surviving spouse within the corresponding 12-month annualization period, when the amount(s) (I) has been paid or will be paid by the surviving spouse; (II) has been or will be incurred by a member or constructive member of the surviving spouse's household; and (III) they were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse as in effect during the 12 month annualization period in which the medical expense(s) was paid.  See 38 C.F.R. § 3.272(g)(2) (2015). Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12- month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii) (2015).

Pension shall be denied or discontinued when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of the annual income of the surviving spouse, it is reasonable that some part of the corpus of the estate be consumed for the surviving spouse's maintenance.  38 C.F.R. § 2.274(c) (2015).

The rates of death pension benefits are published in tabular form in Appendix B, Subsection A, of the Veterans Benefits Administration  Manual M21-1MR, and are given the same force and effect, as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21 (2015).

III.  Analysis

In her September 2013 claim for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse, the Appellant reported cash, bank accounts, and certificates of deposit of $1,000.00; stocks, bonds, and mutual funds of $34,000.00; and all other property of $6,000.000.  For her monthly income, Appellant reported Social Security payments of $1,450.00 and other income received per month of $2000.00.  For her expected income for the next 12 months, Appellant reported gross wages and salary of $2,000.000 and other income expected, listed as Social Security, of $1,450.00.  

Appellant's annual income from social security alone totals $17,400 annually.  The Board reduced Appellant's income by $6,362.00, the funeral expenses for the Veteran.  Without considering any income beyond social security this lowered Appellant's countable annual income to $11,038.00.

The maximum annual pension rate for a surviving spouse with no dependents is $8,359.00.  Appellant's income exceeds this limit by at least $2,679.00.

As the Appellant's income exceeds the maximum allowable pension rate for her, entitlement to death pension benefits is not warranted.  


ORDER

Entitlement to death pension benefits is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


